Citation Nr: 9918043	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from December 1959 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision of the 
Portland, Oregon, regional office (RO) of the Department of 
the Veterans Affairs (VA).  The issue listed on the title 
page of this decision is the only issue that has been fully 
developed for appellate review.  

The veteran contends that he has developed a bilateral 
shoulder disability as a result of active service.  He states 
that he was treated on many occasions for painful shoulders 
during service, and that he continued to receive occasional 
treatment for complaints involving his shoulders after 
discharge from service.  The veteran believes that his 
current shoulder disabilities are the same disabilities for 
which he was treated during service.  

Initially, Board finds that the veteran has presented 
evidence of a well grounded claim.  The service medical 
records show that the veteran was treated on numerous 
occasions for shoulder pain in service, starting in 1971 and 
continuing until shortly before his discharge in 1976.  The 
diagnoses included bursitis.  X-rays of the right shoulder in 
October 1973 showed a possible deformity of the right 
humerus.  VA treatment records from October 1978 show that 
the veteran was treated for left shoulder pain, and 
additional VA treatment records show that he was also seen 
for left shoulder pain in May 1984 and November 1989.  
Current medical records show regular treatment for bilateral 
shoulder pain since 1991, and the veteran underwent right 
shoulder surgery in 1995.  As there is evidence of treatment 
of complaints of bilateral shoulder problems in service 
(including evidence of possible right shoulder deformity on 
x-ray studies), evidence of treatment on an occasional basis 
for left shoulder pain beginning a few years after service, 
and evidence of a current disability, the Board finds that 
the veteran's claim is plausible, and therefore well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 486 (1997).

The VA has a duty to assist the veteran in the development of 
all facts pertinent to a well grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This includes affording the 
veteran adequate medical examinations, and obtaining medical 
opinions.  The record shows that the veteran has not been 
afforded a current VA orthopedic examination in order to 
determine the nature and etiology of his bilateral shoulder 
disability.  Therefore, to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his bilateral 
shoulder disability.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After the 
completion of the examination and review 
of the medical records contained in the 
claims folder, the examiner should 
attempt to answer the following question: 
Is it as likely as not that the veteran's 
current shoulder disabilities are related 
to the shoulder problems for which he was 
treated during active service?  The 
reasons for this opinion should be 
provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










